05/04/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0153


                                        DA 21-0153
                                                                       FILED
IN RE THE MARRIAGE OF:                                                 MAY 0 4 2021
                                                                    Bowen Greenwood
 CHRISTOPHER J. WEIGAND,                                          Clerk of Supreme Court
                                                                     State nr Mnntana


             Petitioner and Appellee,
                                                                 ORDER
      and

BRYTANY ANNE CATTANEO,

             Respondent and Appellant.


      Appellant Brytany Anne Cattaneo moved pursuant to M. R. App. P. 22(2)(a) for
relieffrom an Order ofthe Sixth Judicial District Court, Park County, denying her motion
to stay that court's March 30, 2021 Findings of Fact, Conclusions of Law and Order in
Cause No. DR-2018-60 until this Court resolves the present appeal.
      Cattaneo filed a Notice of Appeal in this Court on April 1, 2021, and on
April 2, 2021, moved the District Court for a stay pending appeal. The District Court
issued its Order Denying Motion to Stay on April 5, 2021.
      The District Court's denial of stay has the effect of enforcing the provisions of a
Stipulated Parenting Plan and Final Decree, in which Cattaneo and Appellee Christopher
J. Weigand had agreed to a parenting schedule regarding L.C.M., who is Cattaneo's
daughter and Weigand's former step-daughter. The Stipulated Parenting Plan provided, in
relevant part, that Cattaneo and Weigand would alternate parenting of L.C.M. from week
to week. However, after Cattaneo began denying contact between Weigand and L.C.M.,
Weigand moved to enforce his right to parenting time. The order Cattaneo has appealed
grants Weigand the relief he requested.
      Cattaneo now seeks this Court's review ofthe District Court's denial of her motion
to stay, alleging that if this matter is not stayed until this appeal is resolved, her
constitutional right to parent L.C.M. will be violated because she will be forced to allow
Weigand to parent L.C.M. to the extent provided for in the Stipulated Parenting Plan.
Cattaneo alleges that the District Court erred when it enforced the Stipulated Parenting
Plan and that failing to stay the matter compounds this error.
      In its Order denying Cattaneo's motion for stay, the District Court noted that both
Cattaneo and Weigand signed the Stipulated Parenting Plan while they were represented
by counsel and the Stipulated Parenting Plan was then incorporated into the Final Decree.
The court further noted that Cattaneo unilaterally determined that the Final Decree was
invalid and she then cut off Weigand's contact with L.C.M. in violation of the Stipulated
Parenting Plan. The court concluded that it was contrary to L.C.M.'s best interest to stay
the court's ruling and deny Weigand parenting time pending the outcome of this appeal.
In urging this Court to overrule the District Court's denial of stay, Cattaneo offers that a
stay will maintain the status quo; however, it is undisputed that this "status quo" is the
result of Cattaneo's decision to cease to follow the Stipulated Parenting Plan and
Final Decree.
       M.R. App.P. 22(2)(a) provides that a motion for reliefunder this Rule must,among
other factors, demonstrate good cause for the relief requested. M.R. App. P. 22(3) allows
this Court, in the interests ofjustice, to grant, modify, or deny the relief requested. Here,
we are not convinced that the interests ofjustice require overturning the decision of the
District Court, nor has Cattaneo demonstrated good cause.
       Therefore,
       IT IS ORDERED that the M.R. App.P. 22(2)(a) motion of Appellant Brytany Anne
Cattaneo for relief from the District Court's order is DENIED.
       The Clerk is directed to provide copies of this order to all counsel of record.
       DATED this 11       day of May,2021.


                                                                 Chief ustice


                                             2
    Justices




3